Citation Nr: 9934636	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  94-35 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an increase in the 30 percent evaluation 
currently assigned for service-connected residuals of a left 
foot injury.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1974 to April 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1989 rating decision which 
denied an increase in the 10 percent rating then assigned for 
the service-connected left foot disorder.  A personal hearing 
at the RO was conducted in September 1990.  In December 1990, 
the hearing officer granted an increased rating to 20 percent 
for the left foot disability, effective from October 1988, 
and that decision was implemented by the RO in March 1991.  

Another personal hearing before a hearing officer was held at 
the RO in July 1992.  By rating action in August 1993, the 
veteran was assigned a temporary total rating for 
convalescence following left foot surgery, effective from 
March 25, to May 1, 1992, when the 20 percent evaluation was 
reinstated.  However, a subsequent rating action in December 
1993, assigned an increased rating to 30 percent for the left 
foot disability, effective from October 1988, the date of 
receipt of the veteran's claim for an increased rating; the 
temporary total rating for convalescence from March 25, to 
May 1, 1992 was not affected.  

By rating action in May 1994, service connection was 
established for lumbosacral strain.  A 40 percent evaluation 
was assigned, effective from September 26, 1990, the date of 
receipt of the veteran's claim.  The veteran and his 
representative were notified of this decision and did not 
appeal.  In May 1998, the representative requested an 
increased rating for the low back disability, to include 
additional disability involving degenerative disc disease.  
By rating action in March 1999, the veteran was assigned an 
increased rating to 60 percent for the service-connected low 
back disability, characterized as degenerative disc disease 
of the lumbar spine.  The RO assigned an effective of May 13, 
1998, the date of receipt of the claim.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

A Report of Contact, dated in July 1998, indicated that the 
representative raised the additional issues of entitlement to 
service connection for a right foot disability secondary to 
the service-connected left foot disability, and entitlement 
to SMC based on the need for regular aid and attendance and 
based on loss of use of the left foot.  By rating action in 
March 1999, the RO, in part, denied the additional issues.  
The veteran and his representative were notified of this 
decision and did not appeal.  

Lastly, the representative noted in the informal hearing 
presentation that degenerative joint disease of the left foot 
was noted on VA examination in August 1998, and that the 
veteran has painful calluses that are shaved on a regularly 
basis.  The representative argued that the veteran should be 
assigned separate ratings for the arthritis and for tender 
and painful calluses.  These matters will be addressed in the 
Remand section of the decision.


REMAND

The veteran testified at a personal hearing in March 1995 
that a VA physician at a physical therapy clinic told him, in 
essence, that he had loss of use of the left foot due to pain 
and would be just as well suited with a prosthetic devise (T-
2).  The veteran also testified that he can not walk more 
than a couple of hundred yards because of pain, and that he 
is given special consideration at work because of his left 
foot disability.  At two earlier hearings, the veteran 
indicated that he lost significant time at work because of 
the left foot.  

The contentions alleged by the veteran has put the VA on 
notice of the possible existence of competent medical 
evidence that would be relevant to a full and fair 
adjudication of the claim.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  Having identified a source of additional 
evidence which is within the purview of the VA, the RO has an 
obligation to obtain this evidence.  Accordingly, additional 
development is necessary prior to the Board entering its 
final determination regarding this issue.  

It is noted that while the veteran was examined by VA in 
August 1998, the claims file was not made available to the 
examiner for review.  While the examiner commented that there 
was no loss of use of the left foot, the reasons were not 
indicated.  Furthermore, the examiner did not indicate 
whether the functional symptomatology was equivalent to loss 
of use of the foot.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that in evaluating a service-connected joint, the Board erred 
by not adequately considering functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement under 
38 C.F.R. § 4.45.  Thus, when considering the rating to be 
assigned a service-connected joint, medical evidence must be 
obtained as to any additional disability due to functional 
loss.  DeLuca.  

The representative has raised the matter of the possibility 
of assigning separate ratings for arthritis and calluses of 
the feet.  It is also note that the veteran has scars of the 
feet.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court 
discussed the rule that, except as otherwise provided in the 
rating schedule, all disabilities, including those arising 
from a single disease or entity, are to be rated separately, 
and then all ratings are to be combined pursuant to 38 C.F.R. 
§ 4.25.  Id. at 261.  However, this is limited by the 
prohibition against pyramiding found in 38 C.F.R. § 4.14.  
This prohibition is to the effect that an evaluation of the 
"same disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In balancing these two 
provisions of the Rating Schedule, the Court held that the 
critical element for allowing separate evaluations would be 
that none of the symptomatology from a single disability 
would be duplicative or overlapping.  Id.  The RO should 
consider whether separate evaluations are warranted for the 
various manifestations of the foot disability.

When during the course of review the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1998).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  

Lastly, it does not appear from the evidence that the RO has 
considered the issue of entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) for the service 
connected left foot disability in a Statement or Supplemental 
Statement of the Case.  Prior to doing so, the veteran should 
be invited to submit evidence of that the left foot 
disability causes marked interference with employment or 
results in frequent periods of hospitalization.  The Board 
notes that in Spurgeon v. Brown, 10 Vet. App. 194 (1997), the 
Court concluded that a remand was required due to the Board's 
failure to notify the appellant in that case that he was 
responsible for furnishing employment records to support his 
claim that his service-connected disability affected his 
employment.  The Court noted that one of the criteria for 
purposes of determining whether to award an extraschedular 
rating in "exceptional" cases under 38 C.F.R. § 3.321(b)(1) 
is a showing that a disability causes "marked interference 
with employment".  In Spurgeon, the appellant testified that 
his wrist condition had "quite disturbed" his work and that 
he had missed 800 hours of work at the U.S. Postal Service.  
There was no evidence in the record, however, that VA ever 
attempted to secure the appellant's employment records and no 
evidence that VA ever notified the appellant that he had the 
ultimate responsibility of furnishing the records.  In this 
regard, the Court noted that if VA (for whatever reason) 
could not or would not request the veteran's employment 
records, it had, at a minimum, an obligation to advise the 
appellant of their relevance to his claim.  38 C.F.R. § 
3.159(c); 38 U.S.C. § 5103(a).  Because it did not, a remand 
was required.

Therefore, to ensure full compliance with due process 
requirements, and to ensure that VA has met its duty to 
assist the claimant in developing the facts pertinent to his 
claim, the case is REMANDED to the RO for the following 
development:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
service-connected left foot disability 
since August 1998.  Based on his 
response, the RO should attempt to obtain 
copies of all such records from the 
identified treatment sources, as well as 
any VA clinical records not already of 
record, and associate them with the 
claims folder.  The veteran should also 
be asked to provide statements from any 
medical personnel who informed him that 
the disability of his left foot was 
equivalent to actual or functional loss 
of use.  The reasons or bases for any 
opinion should also be furnished.  
Finally, the RO should advise the veteran 
in writing that he may submit proof of 
marked interference with his employment, 
to include employment records documenting 
time lost from employment since 1988, due 
solely to his left foot disability.  He 
should also be requested to submit 
evidence of frequent periods of 
hospitalization for this disability in 
support of his claim for an 
extraschedular evaluation.  Any medical 
evidence submitted by the veteran in this 
regard should be permanently associated 
with the claims file.  If the veteran 
needs assistance in obtaining any 
records, he should notify the RO.  The RO 
should thereafter attempt to obtain the 
identified records

2.  The veteran should be afforded VA 
orthopedic and neurologic examinations in 
order to determine the current severity 
of his service-connected left foot 
disability.  The consequences of failing 
to report for any scheduled examination 
should be made known to the veteran.  The 
claims folder and a copy of this REMAND 
must be made available to the examiners 
for review.  All indicated tests and 
studies should be accomplished, and the 
clinical findings should be reported in 
detail.  The findings should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

The orthopedic examiner discuss all 
manifestations of the service connected 
left foot disability.  Any calluses or 
scars should be described as to location 
and symptomatology; and it should be 
noted whether any scar or callus is 
painful and tender to objective 
demonstration or poorly nourished with 
repeated ulceration.  The examiner should 
also determine as follows: 

I.  Whether it is at least as likely 
as not that the veteran exhibits 
loss of use of the left foot such 
that no effective function remains 
other than that which would be 
equally well service by an 
amputation stump below the knee with 
suitable prosthetic appliance.  This 
determination should be made on the 
basis of the actual remaining 
function of the foot; that is, 
whether the acts of balance and 
propulsion, etc. could be equally 
well served by an amputation stump 
with prosthesis.  In formulating an 
answer, the underlined standard of 
proof should be utilized.

II.  Whether the veteran has 
shortening of the lower extremity of 
3 1/2 inches or more attributable to 
the left foot disability.

III.  Whether it is at least as 
likely as not that the left foot 
exhibits weakened movement, excess 
fatigability, or incoordination of 
such severity as to be analogous to 
loss of use such that no function 
remains other than that which would 
be equally well served by amputation 
with use of a suitable prosthetic 
appliance.  The examiner should also 
express an opinion on whether it is 
at least as likely as not that any 
existing pain, limiting functional 
ability during flare-ups or when the 
left foot is used repeatedly over a 
period of time, is analogous to loss 
of use such that no function remains 
other than that which would be 
equally well served by amputation 
with use of a suitable prosthetic 
appliance.  In formulating an 
answer, the underlined standard of 
proof should be utilized.  If any 
determination cannot feasibly be 
made, it should be so indicated.  

The neurological examiner should describe 
all manifestations of any neurological 
impairment referable to the service 
connected left foot disability and 
determine as follows: 

Does the veteran have severe 
incomplete paralysis or complete 
paralysis of any nerve of the left 
lower extremity resulting from the 
service connected left foot 
disability.  If so, the nerve(s) 
should be specified.   

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999). 

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  A 
determination should be made as to 
whether an extra-schedular rating is 
warranted.  The RO should also address 
whether separate ratings should be 
assigned for degenerative joint disease 
of the left foot, for tender and painful 
calluses and for any scars.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, which should include a 
discussion and the criteria pertaining to 
the assignment of an extraschedular 
rating and be given the opportunity to 
respond thereto.  If the veteran fails to 
appear for any examination, the letter(s) 
notifying him of the date of the 
examination should be included in the 
claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


